DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 35 is no longer objected to.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-11 and 38-43 are rejected under 35 U.S.C. 103 as being unpatentable over CLARKE (US 20150107075 A1) in view of MOON (US 6408906) further in view of CARTER (US 20180317397 A1).
As to claim 6, CLARKE teaches an apparatus for removing a ground-engaging wear part from earth working equipment comprising: a manipulator including an articulated arm and at least one hydraulically-driven actuator to move the articulated arm (Figure 27b teaches a manipulator (29) that has an articulated arm. Paragraph 0018 teaches the use of hydraulics for the manipulator.); a joint secured to the manipulator and including a base to secure the joint to the manipulator (Figure 27b teaches a joint (end of the arm of 29) in between the tool (197) and the manipulator (29).), an adapter (Figure 27b teaches various tools (193, 191, 195, 32, 199) that are secured to the joint.  Figure 17 and Paragraph 0122 discuss a tool changer (47) that is an adapter for connecting the tools.), and wherein the one or more tools secured to the joint are configured to hold the ground engaging wear part (Figure 27b teaches grippers (193) and a removal tool (195) coupled to the joint.), and the manipulator in cooperation with the joint and the tool can remove the ground engaging wear part from the earth working equipment. (Paragraph 0135 teaches the tool (191) is used to remove a wear part.) CLARKE also teaches the use of hydraulics (Paragraph 0018) and that the tool is located on the end of a manipulator. (Figure 27A)
CLARKE does not explicitly disclose components movably joined together in close juxtaposition with each other between the base and the adapter to define three non-parallel axes of movement for the adapter wherein one axis of the three non-parallel axes always intersects the other two axes, and hydraulically-driven actuators to selectively move the components about the axes and hold the components in fixed positions relative to each other, wherein one of the components is a turntable which turns about the axis that always intersects the other two axes and is located at one end of the other two components, and the hydraulically-driven actuators controlling the movement about the other two axes are hydraulic rotary actuators; and a tool secured to the adapter by a connector
However, MOON teaches components movably joined together in close juxtaposition with each other between the base and the adapter to define three non-parallel axes of movement for the adapter wherein one axis of the three non-parallel axes always intersects the other two axes (Figures 2-3 show a wrist joint at the end of an arm (boom, 14) that has a movement about a pitch (about pivot point, 32), yaw (via hydraulic actuator, 38), and roll (via hydraulic actuator, 58).  The roll axis is interpreted as always intersecting the other two axes.), and hydraulically-driven actuators to selectively move the components about the axes and hold the components in fixed positions relative to each other (Figure 3 teaches hydraulic actuators (36, 38, and 58) to control the movement of the joint.), wherein one of the components is a turntable which turns about the axis that always intersects the other two axes and is located at one end of the other two components (Figure 3 shows the turntable (the hydraulic actuator (58)) at the end of the other two components.), and the hydraulically-driven actuators controlling the movement about the other axis are hydraulic rotary actuators (MOON discloses one of the two additional actuators is a hydraulic rotary actuator (Item 38).); and a tool secured to the adapter by a connector. (Figure 3 teaches a tool (68) that is secured to the end via a connector (body (60), along with mount (66) and core (64)) via bolts and a mount (71).)
One of ordinary skill in the art would have been motivated to combine (by placing it in between the manipulator (Figure 27a, Item 29) and tool (Figure 27a, Item 191) of CLARKE) the multi-axis joint of MOON with the manipulator of CLARKE in order to allow for pivotal movement of the head (tool) about three perpendicular pivotable movement axes (MOON, Col. 3, Lines 1-4). CLARKE, Paragraph 0131 teaches the movement of the manipulator into various positions needed to remove wear members, which would be improved by the addition of the joint of HARJAR.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the multi-axis joint of MOON with the manipulator of CLARKE because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).
CLARKE in view of MOON does not explicitly disclose hydraulically-driven actuators controlling the movement about the other two axes are hydraulic rotary actuators.  MOON does disclose that one of the two actuators is a hydraulic rotary actuator (Figure 3 Item 38), and the other is a linear hydraulic actuator (Figure 3, Item 36) that causes rotary movement at a pivot point. (Figure 3, Item 32)
However, CARTER teaches a similar multi-axis joint (13) at the end of a manipulator (See Figure 2) that has hydraulically-driven actuators controlling the movement about the other two axes that are hydraulic rotary actuators. (Figure 3A teaches the joint that has three axes of movement with about the rotary actuators of 110, 120, and 130.  Each of these “slew drives” are hydraulic rotary actuators in that they are powered by hydraulic motors.  See ¶0076, which details the first, second, and third hydraulic motors that power the slew drives.)
One of ordinary skill would have been motivated to substitute the first slew drive and hydraulic motor of CARTER for the linear hydraulic actuator of MOON in order to provide a failsafe movement mechanism for if hydraulic pressures at the hydraulic motors of these slew drives fail, the high gear ratios between the hydraulic motors and the screws provides positive control over the positions of the end effector at the end effector joints. Therefore, the slew drives are locked in place in the event of hydraulic failure, which prevents uncontrolled movement of the end effector thereby helping to prevent slippage of the object. (See CARTER ¶0085)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the first slew drive and hydraulic motor of CARTER for the linear hydraulic actuator of MOON because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

As to claim 7, CLARKE in view of MOON and CARTER teaches the apparatus of claim 6 wherein the three axes include a pitch axis, a yaw axis and a roll axis for maneuvering the adapter supporting the one or more tools. (MOON Figures 2-3 show a wrist joint at the end of an arm (boom, 14) that has a movement about a pitch (about pivot point, 32), yaw (via hydraulic actuator, 38), and roll (via hydraulic actuator, 58).)

As to claim 8, CLARKE in view of MOON and CARTER teaches the apparatus of claim 6 including a manifold to direct flow of hydraulic fluid to the actuators. (MOON, Figure 5 shows the control system for the apparatus (100) that has valves (102-108) that control the hydraulic fluid flow to actuators (12a, 13a, 36, 38, 58).  This is interpreted as a manifold.)  

As to claim 9, CLARKE in view of MOON and CARTER teaches the apparatus of claim 8 including a controller to control the manifold and a communication device to receive wireless signals for the controller. (MOON, Figures 4-5 teaches a control system (100) that interfaces with remote control unit (112) to allow the user to control the manifold remotely.)

As to claim 10, CLARKE in view of MOON and CARTER teaches the apparatus of claim 8 including hydraulic couplers secured to an exterior of the adapter to provide hydraulic fluid to a tool of the one or more tools supported by the adapter. (MOON, Figure 5 shows that the manifold is in fluid communication with the hydraulic ports of the tool (valves 107-108 work with the tool (68)).  CARTER, Figure 3A teaches ports (215) on the swivel (200) that receive fluid, which then passes through to ports (235) which connect to the tool (chainsaw (320)).  See ¶0087.  These ports (235) are interpreted as the couples that provide the hydraulic fluid to the tool.)
One of ordinary skill would have been motivated to combine the fluid ports of CARTER to the tool of CLARKE in view of MOON in order to provide hydraulic fluid to the tool (CARTER ¶0087) via conduits in the swivel (turntable) from the hydraulic actuator.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the fluid ports of CARTER to the tool of CLARKE in view of MOON because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 11, CLARKE in view of MOON and CARTER teaches the apparatus of claim 6 wherein the manipulator is movably about multiple axes by hydraulic actuators. (CLARKE, Paragraph 0018 teaches the use of hydraulics for the manipulator.)

As to claim 38, CLARKE in view of MOON and CARTER teaches the apparatus of claim 6, wherein the tool is further configured to release a locking element securing the ground-engaging wear part to the earth working equipment. (CLARKE, Figure 27b teaches a removal tool (195) that is used in conjunction with the adjustment mechanism (193) to remove the locking mechanism.  See Paragraph 0135.).

As to claim 39, CLARKE in view of MOON and CARTER teaches the apparatus of claim 6, wherein the connector is located on a front end of the joint. (CLARKE, Figure 27b teaches the tool is located at the end of the arm (29).  MOON, Figures 2-3 teach that the connector (64-66) is located at the end of the joint (10).)

As to claim 40, CLARKE in view of MOON and CARTER teaches the apparatus of claim 39, wherein the turntable includes a component housing, wherein the connector is located on one end and the turntable is located on opposite end of the connector. (MOON, Figure 2 teaches the turntable (58) has a housing (60), and that the connector (64-66) is located at the opposite end from the turntable.)

As to claim 41, CLARKE in view of MOON and CARTER teaches the apparatus of claim 7, wherein the actuator in the pitch axis provides a freedom of range from -10 to 90 degrees. (MOON, Figures 2-3 show a wrist joint at the end of an arm (boom, 14) that has a movement about a pitch (about pivot point, 32) axis.  Col. 6, Lines 35-40 teach that the movement about the pivot (32) is 180 degrees, which is more than the claimed 100-degree range and includes 90 degrees from neutral.  Additionally, when the substitution with CARTER is taken into consideration, the range is increased since the linear actuator for the pivot in MOON is replaced.)

As to claim 42, CLARKE in view of MOON and CARTER teaches the apparatus of claim 7, wherein the actuator in the yaw axis provides a freedom of range from -80 to 80 degrees. (MOON, Figures 2-3 show a wrist joint at the end of an arm (boom, 14) that has a movement about a yaw (via hydraulic actuator, 38) axis.  Col. 6, Lines 50-52 teach that the range of motion of the actuator is 180 degrees, which is more than the claimed 160-degree range and encompasses -80 to 80 degrees from neutral.)

As to claim 43, CLARKE in view of MOON and CARTER teaches the apparatus of claim 7, wherein the actuator in the roll axis provides a freedom of range from -20 to 20 degrees. (MOON, Figures 2-3 show a wrist joint at the end of an arm (boom, 14) that has a movement about a roll (via hydraulic actuator, 58) axis.  Col. 7, Lines 3-5 teach that the range of motion of the actuator is 360 degrees, which is more than the claimed 40-degree range and encompasses -20 to 20 degrees from neutral.)

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over  CLARKE (US 20150107075 A1) in view of MOON (US 6408906) further in view of CARTER (US 20180317397 A1).
As to claim 35, CLARKE teaches a process for removing a ground-engaging wear part from earth working equipment comprising: operating a manipulator including an articulated arm and at least one hydraulically-driven actuator to move the articulated arm (Figure 27b teaches a manipulator (29) that has an articulated arm. Paragraph 0018 teaches the use of hydraulics for the manipulator.), a joint secured to the manipulator  (Figure 27b teaches a joint between the tool (199) and the manipulator (29).) and a tool secured to the joint to grip a wear part secured to the earth working equipment (Figure 27a teaches grippers (191) that are configured to secure a wear part.), wherein the joint includes a base to secure the joint to the manipulator (Figure 27b teaches the manipulator (29) has an arm (base) where the tools (199, 195, 193) are connected.), an adapter to secure the tool to the joint (Figure 27b teaches an area at the end of the arm of the manipulator (29) where the tools (199, 195, 193) are connected.), and operating the tool to grip the ground-engaging wear part; and operating the manipulator, the joint and/or the tool to remove the ground-engaging wear part from the earth working equipment. (Figure 27b teaches a removal tool (195) that is used in conjunction with the grippers (193) to remove the wear part.  See Paragraph 0135.) CLARKE also discloses the use of hydraulics for the manipulator. (Paragraph 0018)
CLARKE does not explicitly disclose components movably joined together in close juxtaposition with each other between the base and the adapter to define three non-parallel axes of movement for the adapter wherein one axis of the three non-parallel axes always intersects the other two axes, and hydraulically-driven actuators to selectively move the components about the axes and hold the components in fixed positions relative to each other, wherein one of the components is a turntable which turns about the axis that always intersects the other two axes and is located at one end of the other two components, and the hydraulically-driven actuators controlling the movement about the other two axes are hydraulic rotary actuators; and a tool secured to the adapter by a connector
However, MOON teaches components movably joined together in close juxtaposition with each other between the base and the adapter to define three non-parallel axes of movement for the adapter wherein one axis of the three non-parallel axes always intersects the other two axes (Figures 2-3 show a wrist joint at the end of an arm (boom, 14) that has a movement about a pitch (about pivot point, 32), yaw (via hydraulic actuator, 38), and roll (via hydraulic actuator, 58).  The roll axis is interpreted as always intersecting the other two axes.), and hydraulically-driven actuators to selectively move the components about the axes and hold the components in fixed positions relative to each other (Figure 3 teaches hydraulic actuators (36, 38, and 58) to control the movement of the joint.), wherein one of the components is a turntable which turns about the axis that always intersects the other two axes and is located at one end of the other two components (Figure 3 shows the turntable (the hydraulic actuator (58)) at the end of the other two components.), and the hydraulically-driven actuators controlling the movement about the other axis are hydraulic rotary actuators (MOON discloses one of the two additional actuators is a hydraulic rotary actuator (Item 38).); and a tool secured to the adapter by a connector. (Figure 3 teaches a tool (68) that is secured to the end via a connector (body (60), along with mount (66) and core (64)) via bolts and a mount (71).)
One of ordinary skill in the art would have been motivated to combine (by placing it in between the manipulator (Figure 27a, Item 29) and tool (Figure 27a, Item 191) of CLARKE) the multi-axis joint of MOON with the manipulator of CLARKE in order to allow for pivotal movement of the head (tool) about three perpendicular pivotable movement axes (MOON, Col. 3, Lines 1-4). CLARKE, Paragraph 0131 teaches the movement of the manipulator into various positions needed to remove wear members, which would be improved by the addition of the joint of HARJAR.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the multi-axis joint of MOON with the manipulator of CLARKE because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).
CLARKE in view of MOON does not explicitly disclose hydraulically-driven actuators controlling the movement about the other two axes are hydraulic rotary actuators.  MOON does disclose that one of the two actuators is a hydraulic rotary actuator (Figure 3 Item 38), and the other is a linear hydraulic actuator (Figure 3, Item 36) that causes rotary movement at a pivot point. (Figure 3, Item 32)
However, CARTER teaches a similar multi-axis joint (13) at the end of a manipulator (See Figure 2) that has hydraulically-driven actuators controlling the movement about the other two axes that are hydraulic rotary actuators. (Figure 3A teaches the joint that has three axes of movement with about the rotary actuators of 110, 120, and 130.  Each of these “slew drives” are hydraulic rotary actuators in that they are powered by hydraulic motors.  See ¶0076, which details the first, second, and third hydraulic motors that power the slew drives.)
One of ordinary skill would have been motivated to substitute the first slew drive and hydraulic motor of CARTER for the linear hydraulic actuator of MOON in order to provide a failsafe movement mechanism for if hydraulic pressures at the hydraulic motors of these slew drives fail, the high gear ratios between the hydraulic motors and the screws provides positive control over the positions of the end effector at the end effector joints. Therefore, the slew drives are locked in place in the event of hydraulic failure, which prevents uncontrolled movement of the end effector thereby helping to prevent slippage of the object. (See CARTER ¶0085)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the first slew drive and hydraulic motor of CARTER for the linear hydraulic actuator of MOON because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

Response to Arguments
Applicant’s arguments, see remarks, filed 16 August 2021, with respect to the rejection(s) of claim(s) 6-8, 11, and 35 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of CLARKE (US20150107075) in view of HARJAR (US4459898), further in view of KALB (US 20160236357 A1).
Applicant’s arguments regarding “one of the components is a turntable which turns about the axis that always intersects the other two axes and is located at one end of the other two components” were convincing.  HARJAR does not explicitly disclose this feature.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
DIETENS (US 20080008546 A1) teaches the use of a multi-axis manipulator to grip and remove a fastener from a ground engaging wear part.  (See Figure 3)
KRUMBACHER (US 9102065) teaches a manipulator with three non-parallel axis movement. (See Figure 1)
JACOBSEN (US 9789603) teaches a manipulator with three non-parallel axis movement. (See Figure 2A)
See US 5305653 (Figure 1), US 4812104 (Figure 1), and US 4780047 (Figure 1) for wrists on the end of robotic arms that have 3 non-parallel movement axes.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        18 May 2022